Name: Council Regulation (EC) No 1146/2001 of 11 June 2001 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: coal and mining industries;  international trade;  defence;  international affairs;  Africa;  United Nations
 Date Published: nan

 Avis juridique important|32001R1146Council Regulation (EC) No 1146/2001 of 11 June 2001 concerning certain restrictive measures in respect of Liberia Official Journal L 156 , 13/06/2001 P. 0001 - 0006Council Regulation (EC) No 1146/2001of 11 June 2001concerning certain restrictive measures in respect of LiberiaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof,Having regard to Council Common Position 2001/357/CFSP of 7 May 2001 concerning restrictive measures against Liberia(1),Having regard to the proposal from the Commission,Whereas:(1) On 7 March the United Nations Security Council adopted Resolution 1343(2001), hereinafter referred to as UNSCR 1343(2001), voicing serious concern at the role played by Liberian authorities in respect of the conflict in Sierra Leone.(2) The Security Council decided inter alia that all States should take the necessary measures to prevent Liberia from being provided with technical training or assistance to military activities related to the provision, manufacture, maintenance or use of arms and related material. On 4 May 2001 the Security Council established that the Liberian authorities did not comply with the requests from the UNSC. The necessary measures should therefore also be taken to prevent the imports of rough diamonds from Liberia, whether or not such diamonds originate in Liberia.(3) Some of these measures fall under the scope of the Treaty and, therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the territory of the Community is concerned. For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty.(4) The Commission and the Member States should inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation, and cooperate with the Committee established by paragraph 14 of UNSCR 1343(2001), in particular by supplying information to it.(5) Violations of the provisions of this Regulation should be subject to sanctions and Member States should impose appropriate sanctions to that end. It is, moreover, desirable that sanctions for violations of the provisions of this Regulation can be imposed as from the date of entry into force of this Regulation and that Member States institute proceedings against any persons, entities or bodies under their jurisdiction that have violated any of the said provisions,HAS ADOPTED THIS REGULATION:Article 11. Without prejudice to the powers of the Member States in the exercise of their public authority, it shall be prohibited to provide Liberia with technical training or assistance related to the provision, manufacture, maintenance or use of arms and related material of all types including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned.2. The prohibition referred to in paragraph 1 shall not apply in cases where the Committee established by paragraph 14 of UNSCR 1343(2001) has granted an exemption in advance. Such exemptions shall be obtained through the competent authorities of the Member States listed in Annex II to this Regulation.Article 21. The direct or indirect import into the Community of all rough diamonds as defined in Annex I from Liberia, whether originating there or not, shall be prohibited.2. The Commission is hereby authorised to amend Annex I in order to bring it into line with changes that may be made to the Combined Nomenclature.Article 3Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Committee established by paragraph 14 of UNSCR 1343(2001) for the purpose of the effective implementation of this Regulation.Article 4The Commission and the Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts.Article 5This Regulation shall apply notwithstanding any rights conferred, or obligations imposed, by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation.Article 61. Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive.Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed, shall be those determined by the Member States in order to give effect to Article 13 of Regulation (EC) No 467/2001(2).2. Each Member State shall be responsible for bringing proceedings against any natural or legal person, entity or body under its jurisdiction, in cases of violation of any of the prohibitions laid down in this Regulation by such person, entity or body.Article 7This Regulation shall apply- within the territory of the Community, including its airspace,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any person elsewhere who is a national of a Member State, and- to any legal person, entity or body which is incorporated or constituted under the law of a Member State.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall cease to apply on 8 May 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 11 June 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 126, 8.5.2001, p. 1.(2) OJ L 67, 9.3.2001, p. 1.ANNEX IRough diamonds referred to in Article 2>TABLE>ANNEX IIList of competent authorities referred to in Article 1(2)(to be revised where necessary)BELGIUMMinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la coopÃ ©ration au dÃ ©veloppement Egmont 1 Rue des Petits Carmes 19 B - 1000 Bruxelles Direction des relations Ã ©conomiques et bilatÃ ©rales extÃ ©rieures(a) Service Afrique du Sud du Sahara (B.22) Tel. (32-2) 501 85 77(b) Coordination de la politique commerciale (B.40) Tel. (32-2) 501 83 20(c) Service transports (B.42) Tel. (32-2) 501 37 62 Fax (32-2) 501 88 27MinistÃ ¨re des affaires Ã ©conomiques ARE 4 o division, service des licences Avenue du GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles Tel. (32-2) 206 58 16/27 Fax (32-2) 230 83 22 MinistÃ ¨re des finances TrÃ ©sorerie Avenue des Arts 30 B - 1040 Bruxelles Fax (32-2) 233 75 18DENMARKJustitsministeriet Slotholmsgade 10 DK - 1216 KÃ ¸benhavn K Tel. (45) 33 92 33 40 Fax (45) 33 93 35 10 Erhvervsfremme Styrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK - 2100 KÃ ¸benhavn O Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01 Udenrigsministeriet Asiatisk Plads 2 DK - 1402 KÃ ¸benhavn K Tel. (45) 33 92 00 00 Fax (45) 32 54 05 33GERMANYBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D - 65760 EschbornGREECEMinistry of Foreign Affairs Ambassador Nikolaos Chatoupis Directorate A7 Tel. (301) 361 00 12 Fax (301) 361 00 96/645 00 49 Zalokosta 1 GR - 106 71 Athens Ministry of National Economy Secretariat-General for International Economic RelationsDirectorate-General for ExternalEconomic and Trade RelationsDirector Th. Vlassopoulos Tel. (301) 32 86 401-3 Fax (301) 32 86 404 Directorate of Procedure of External Trade Directors : I. Tseros Tel. (301) 32 86 021/23 Fax (301) 32 86 059 A. Iglessis Tel. (301) 32 86 051 Fax (301) 32 86 094 Ermou and Kornarou 1 GR - 105 63 AthensSPAINMinisterio de EconomÃ ­a DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana, 162 E - 28046 Madrid Tel. (34) 913 49 39 83 Fax (34) 913 49 35 62FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirectsCellule embargo - Bureau E2Tel. (33) 144 74 48 93 Fax (33) 144 74 48 97 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des Nations unies et des organisations internationales Tel. (33) 143 17 59 68 Fax (33) 143 17 46 91IRELANDDepartment of Foreign Affairs Bilateral Economic Relations Section 76-78 Harcourt Street Dublin 2 Ireland Tel. (353-1) 40 82 492 Fax (353-1) 47 85 927ITALYMinistero degli Affari esteri D.G.A.E.-Uff. X Roma Tel. (0039) 06 36 91 37 50 Fax (0039) 06 36 91 37 52 Ministero del Commercio estero Gabinetto Roma Tel. (0039) 06 59 93 23 10 Fax (0039) 06 59 64 74 94 Ministero dei Trasporti Gabinetto Roma Tel. (0039) 06 44 26 71 16/06 84 90 40 94 Fax (0039) 06 44 26 71 14LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des relations Ã ©conomiques internationales et de la coopÃ ©ration BP 1602 L - 1016 LuxembourgNETHERLANDSMinisterie van Buitenlandse Zaken Directie Verenigde NatiesAfdeling Politieke Zaken2594 AC Den Haag Tel. (31-70) 348 42 06 Fax (31-70) 348 67 49AUSTRIABundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Abteilung II/A/2 Landstrasser HauptstraÃ e 55-57 A - 1030 Wien Bundesministerium fÃ ¼r Wissenschaft und Verkehr Oberste ZivilluftfahrtbehÃ ¶rde (OZB) RadetzkystraÃ e 2 A - 1030 Wien Ã sterreichische Nationalbank Otto Wagner Platz 3 A - 1090 Wien Tel. (01) 40 420PORTUGALMinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais - SPM Largo do Rilvas P - 1399-030 Lisboa Tel. (351) 213 94 67 02 Fax (351) 213 94 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Av. Infante D. Henrique, n.o 1 C 2.o P - 1100 Lisboa Tel. (351) 218 82 32 40/41 Fax (351) 218 82 33 99FINLANDUlkoasiainministeriÃ ¶ PL 176 FIN - 00161 Helsinki Utrikesministeriet PB 176 FIN - 00161 HelsingforsSWEDENForeign Ministry ERS S - 103 33 Stockholm Tel. (46) 8 405 10 00 Fax (46) 8 723 11 76UNITED KINGDOMSanctions Unit United Nations DepartmentForeign and Commonwealth OfficeKing Charles Street London SW1A 2AH Tel. (44-207) 72 70 36 39 Fax (44-207) 72 70 14 73